Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 6, 2009                                                                                                 Marilyn Kelly,
                                                                                                                    Chief Justice

  138844 & (16)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 138844
                                                                    COA: 290632
                                                                    Calhoun CC: 08-002807-FC
  ORLANDO DEENAIR DAVIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 26, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The motion for
  miscellaneous relief is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 6, 2009                      _________________________________________
         0720                                                                  Clerk